Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to communication filed 3/26/2021. Claims 1 and 3-20 are allowed and claim 2 is cancelled. Claims 1, 12, and 13 are the independent claims.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to anticipate or render an obviousness of: generate a ranking of each component represented in a plurality of reference project manifests by frequency of occurrence; parse a program to determine an input stack including references to a first plurality of components incorporated in the program; sort the first plurality of components based on the ranking; determine a first plurality of metadata tags associated with the first plurality of components; generate a plurality of component correlation manifests from the first plurality of components; apply a plurality of selection filters to the plurality of reference project manifests; compare the plurality of component correlation manifests with the plurality of reference project manifests to select a first reference project manifest as a reference stack, wherein each component correlation manifest is associated with a respective correlation value; compare the first plurality of components identified in the input stack with a second plurality of components identified 

The prior art of record (Smerdzhiev US Patent 8,229,906 B2, Dattathreya US PG Pub. 2013/0080997 A1, Nekrestyanov et al. US Patent 10,042,626 B2 and Buban et al. US PG Pub. 2005/0055686 A1) teaches comparing files/folders/components/etc. of reference and target directories/stacks/etc. of a program, determining files/folders/components of the reference and target directories that do not match, and updating the target directory so its files/folders/components match the reference directory. However, the prior art of record fails to render an obviousness of: generating a plurality of component correlation manifests from a first plurality of components; applying a plurality of selection filters to a plurality of reference project manifests; comparing the plurality of component correlation manifests with the plurality of reference project manifests to select a first reference project manifest as a reference stack, wherein each component correlation manifest is associated with a respective correlation value; comparing the first plurality of components identified in the input stack with a second plurality of components identified in the reference stack; selecting a first component in the input stack as an outlier component based on the reference stack lacking a reference to the first component; selecting a second component in the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M SLACHTA whose telephone number is (571)270-0653.  The examiner can normally be reached on Monday-Friday 6:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS M SLACHTA/           Examiner, Art Unit 2193